DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed 11/20/2020, with respect to the rejection of amended claims 1 and 10 in view of Yoon and Nakaishi have been fully considered and are persuasive.  The rejection of claims 1, 10, and dependent claims 7-9, 11, and 14-21 has been withdrawn. 

Allowable Subject Matter
Claims 1, 7-11, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the invention of at least claims 1 or 10.
Claims 1 and 10 are drawn to a redox flow battery comprising the elements recited therein.  Notably the claims require a flow path frame with a first and second surface with a first path groove formed on the second surface of the frame from a first inflow path which is apart from and not open to an impregnation part (opening corresponding to membrane) and with a first outflow groove formed on the first surface of the flow path frame to form the first outflow path open to the impregnation part to 
The prior art of record, such as Yoon et al. (KR 2014/0109615), teach a similar redox flow battery but only teaches detailed features on one surface of a frame and would not teach, obviate, or suggest the claimed second surface with a first path groove formed on the second surface of the frame from a first inflow path which is apart from and not open to an impregnation part (opening corresponding to membrane) of claims 1 and 10.  Since claims 7-9, 11, and 14-21 are dependent on claim 1 or 10 they would be allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724